TANNER, P. J.
This is a petition for a mechanic’s lien and is heard upon a motion to dismiss the petition.
The first ground is that the number of days’ work, when performed and the price charged should appear in the account filed at the commencement of legal process.
An exception to this rule is where the account states an entire contract for a specified sum.
Murphy vs. Guisti, et al., 22 R. I. 588;
Murphy vs. Guisti, et al., 26 R. I. 306.
The next ground is that the account fails to show from whom the bill is due.
Paragraph 4 of the account, however, states that “the lien is claimed by virtue of a contract with James J. Whalen, who had entered itno a contract with you (the La Salle Academy),” etc.
This, we think, is sufficient.
The third ground is that the lien fails to state that the materials were used and furnished to be used in the construction of a building for .the respondents.
We know of no case which states that such an allegation must be put into the account. It is a fact to be proved upon the trial of the petition. We do not think the statute requires that it should be put into the statement of account.
The fourth ground for dismissal is that the account or demand fails to state that the materials were delivered upon the premises within six months of the date of commencement of legal process.
This, too, is a fact that must be proven on the trial of the case, but the statute *47does not require that such allegation shall appear in the account.
Eor plaintiff: E. C. Stiness, F. J. O’Brien, B. A. McGuinness.
For defendant: Curran, Hart, Gainer & Carr.
Motion to dismiss is denied.